Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 07/20/2022 has been entered and acknowledged by the Examiner.
In the instant application, claims 1-2, 4-5, 8 and 10-18 have been considered and examined.  Claim(s) 3,6-7 and 9 have been canceled.

Drawings
The drawings were received on 07/20/2022.  These drawings are acceptable.
  

Allowable Subject Matter
Claims 1-2, 4-5, 8 and 10-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations an optical element comprising: a bonding layer keeping the phosphor layer in intimate contact with the lower layer, the second surface is partly exposed from the bonding layer, the optical element further comprises a low-refractive-index member that is provided on a wheel and in a region where the phosphor layer and the bonding layer are disposed, the low-refractive-index member has a lower refractive index than the bonding layer, and in the region where the phosphor layer and the bonding layer are disposed in a circumferential direction on a surface of the wheel, the phosphor layer and the bonding layer extend in a radius direction on at least a part of the wheel are not disclosed. 
The closest prior art are Brick et al. (DE102016116744A1) and Luchinger (US Pub. 2019/0153313). While Brick discloses an optical element (Fig. 10; 1 component minus 2 radiation source) comprising: a phosphor layer (4 conversion layer) facing a lower layer (3 thermally conductive layer); and a bonding layer (12 cover) keeping the phosphor layer in intimate contact with the lower layer (see Fig. 10) and Luchinger discloses an optical element (Fig. 2) comprising: a bonding layer (103 encapsulation). Neither Brick nor Luchinger disclose or suggest in summary the second surface is partly exposed from the bonding layer, the optical element further comprises a low-refractive-index member that is provided on a wheel and in a region where the phosphor layer and the bonding layer are disposed, the low-refractive-index member has a lower refractive index than the bonding layer, and in the region where the phosphor layer and the bonding layer are disposed in a circumferential direction on a surface of the wheel, the phosphor layer and the bonding layer extend in a radius direction on at least a part of the wheel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875  

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875